DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-12] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-11 recite a computer implemented method (i.e. a process such as an act or series of steps), and claim 12 recite a system, and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 1 recites: a method for providing a fiduciary with a token configured to allow access to a secured asset, the method comprising the steps of: receiving, an application comprising information that identifies an 
The representative claim 11 recites: A method for credentialing a fiduciary to allow the fiduciary to access one or more assets stored in a vault, the method comprising: receiving, an application comprising information that identifies an applicant and indicates the applicant's profession; receiving, professional license information of the applicant; creating, a file for the applicant; searching comprising licensure information of practitioners of the profession of the applicant; locating licensure information of the applicant; verifying that the applicant's professional license is valid; and issuing a credential to the fiduciary, whereby the credential allows the fiduciary to access to one or more assets stored in a vault.
The representative claim 12 recites: Granting to an authenticated fiduciary access to one or more assets stored in a vault, the method comprising: applications for authentication, store information of an application of a fiduciary and professional licensure information of the fiduciary, wherein the application requests authentication; determine the status of a professional license of the 
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally asses a user’s certification for handling assets and granting them access to specific assets only after they have verified their credentials/ certifications. It would also be possible for a person to have provided a curriculum on security of assets and testing the individuals before computers. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about a user through a series of defined steps. Therefore, the Examiner finds the claims to be similar to an example the courts have identified as being a certain method of organizing human Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claims 1 and 11: A computer, a digital token, digital asset, a server operably connected to a network, an online database, a fiduciary database connected to the server, and a digital vault.
Claim 12: A system, a server operably connected to a network, a memory module, a verification module, a background check module, an education module, a screen, a fiduciary user database, a digital token, and a processor module, fiduciary user database, when the verification module, the background check module, the education module, or a combination, the processor, digital assets, digital vault, and wherein the server, verification module, background check module, education module, fiduciary user database, and processor module are communicatively coupled.
The additional element of using social media data to help verify and assess a user’s certification is directed to merely a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an 


The dependent claims 3-8 further narrow the abstract idea recited in the independent claims 1-2, 9-12 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to monitor a source of information for a target trigger and subsequently perform actions such as sending information or deleting information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional for an individual to have to very another user’s information Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-5 are directed towards further narrowing the abstract idea of providing a user with materials to help receive certification for managing assets.
Dependent claims 6-10 are directed towards further narrowing the abstract idea of verifying a user’s certification and ability to access assets.

Claims 2-10 do not recite any additional elements that have not been discussed in the above analysis.


Therefore, claims 1-12 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2018/0330385) in view of Bouse (US 2021/0326426).
Claim 1 and 11: Johnson discloses (Claim 1) a computer-implemented method for providing a fiduciary with a digital token configured to allow access to a secured digital asset, the method comprising the steps of: (Claim 11) a computer-implemented method for credentialing a fiduciary to allow the fiduciary to access one or more digital assets stored in a vault, the method comprising: receiving, at a server operably connected to a network, an application comprising information that identifies an applicant and indicates the applicant's profession (Paragraph [0005]; [0028-0030]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and data analytics. The Atlas engine provides continuous verification of credential data across unstructured data outputs of certifying organizations. The data to be verified can relate to employees, freelancers or consultants, represented licenses (e.g. for contractors, nurses, insurance brokers, Receiving, at the server, professional license information of the applicant (Paragraph [0005]; [0028-0030]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and data analytics. The Atlas engine provides continuous verification of credential data across unstructured data outputs of certifying organizations. The data to be verified can relate to employees, freelancers or consultants, represented licenses (e.g. for contractors, nurses, insurance brokers, accountants, etc.) and partners or customers. The system is designed to automate the aggregation of structured and unstructured data without human intervention across certifying organizations, with the ability to process multiple individuals and other verifiable objects with multiple records against multiple source databases in one single step. In another embodiment the system automates the verification process via a custom programmed interface within a client’s profile, unifying the process across the board, gathering equivalent data, screenshot support of the verification for compliance, monitoring all organizations in a constant fashion, automated revocation notifications, and providing analytics that break down all aspects of a certified member’s certification history). Creating, at the server, a file for the applicant (Paragraph [0005]; [0028-0030]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and data analytics. The Atlas engine provides continuous verification of credential data across unstructured data outputs of certifying Searching an online database comprising licensure information of practitioners of the profession of the applicant (Paragraph [0005]; [0028-0030]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and data analytics. The Atlas engine provides continuous verification of credential data across unstructured data outputs of certifying organizations. The data to be verified can relate to employees, freelancers or consultants, represented licenses (e.g. for contractors, nurses, insurance brokers, accountants, etc.) and partners or customers. The system is designed to automate the aggregation of structured and unstructured data without human intervention across certifying organizations, with the ability to process multiple individuals and other verifiable objects with multiple records against Locating licensure information of the applicant in the database (Paragraph [0005]; [0028-0030]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and data analytics. The Atlas engine provides continuous verification of credential data across unstructured data outputs of certifying organizations. The data to be verified can relate to employees, freelancers or consultants, represented licenses (e.g. for contractors, nurses, insurance brokers, accountants, etc.) and partners or customers. The system is designed to automate the aggregation of structured and unstructured data without human intervention across certifying organizations, with the ability to process multiple individuals and other verifiable objects with multiple records against multiple source databases (online databases) in one single step. In another embodiment the system automates the verification process via a custom programmed interface within a client’s profile (a file for the applicant), unifying the process across the board, gathering equivalent data, screenshot support of the verification for compliance, monitoring all organizations in a constant fashion, automated revocation notifications, and providing analytics that break down all aspects of a certified member’s certification Verifying that the applicant's professional license is valid (Paragraph [0005]; [0028-0030]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and data analytics. The Atlas engine provides continuous verification of credential data across unstructured data outputs of certifying organizations. The data to be verified can relate to employees, freelancers or consultants, represented licenses (e.g. for contractors, nurses, insurance brokers, accountants, etc.) and partners or customers. The system is designed to automate the aggregation of structured and unstructured data without human intervention across certifying organizations, with the ability to process multiple individuals and other verifiable objects with multiple records against multiple source databases (online databases) in one single step. In another embodiment the system automates the verification process via a custom programmed interface within a client’s profile (a file for the applicant), unifying the process across the board, gathering equivalent data, screenshot support of the verification for compliance, monitoring all organizations in a constant fashion, automated revocation notifications, and providing analytics that break down all aspects of a certified member’s certification history). Adding the applicant to a fiduciary database connected to the server, wherein the fiduciary database comprises a plurality of names of individuals that have been verified as having a valid professional license (Paragraph [0005]; [0028-0030]; [0031-0033]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and 
However, Johnson does not disclose and adding a digital token to the file of the applicant, wherein the digital token is configured to allow access to a digital asset stored in a digital vault.
In the same field of endeavor of managing a user’s access to digital assets based on certifications Bouse teaches and adding a digital token to the file of the applicant, wherein the digital token is configured to allow access to a digital asset stored in a digital vault (Paragraph [0028-0030]; [0266]; [0269]; Fig. 2A, in one aspect, some implementations provide a method for generating a token set that associate permissions and privileges with an identity. In response to determining that the foundation token is valid and verifying that the requester is the person identified by the foundation token, associating the first index of privileges and permissions of the first subscriber with the foundation token; and providing to the requester, the foundation token associated with the first index of privileges and permissions of the first subscriber, enabling the first subscriber to access transactional data of the requester in accordance with the first index of privileges and permissions. The carrying party of a token may use the granted token to obtain access to, for example, a virtual vault).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the system of adding a digital token to the file of the applicant, wherein the digital token is configured to allow access to a digital asset stored in a digital vault as taught by Bouse (Bouse [0266]). With the motivation of helping to provide more security for users from fraud and other potential threats by securing their information and verifying the user’s trying to access it (Bouse [0003]).
Claim 6: Modified Johnson discloses the method as per claim 1. However, Johnson does not disclose further comprising receiving, at the server, an agreement from the applicant indicating the applicant's assent to the application process.
In the same field of endeavor of managing a user’s access to digital assets based on certifications Bouse teaches disclose further comprising receiving, at the server, an agreement from the applicant indicating the applicant's assent to the application process (Paragraph [0165] after relaying party receives a transaction request the relying party may submit a verification inquiry to transaction authentication engine. In an instance technical information is also declared (e.g. mutually agreed upon communication and authentication protocols, and allowable contact windows) and stored in a workflow database).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the system of adding a digital token to the file of the applicant, wherein the digital token is configured to allow access to a digital asset stored in a digital vault as taught by Bouse (Bouse [0266]). With the motivation of helping to provide more security for users from fraud and other potential threats by securing their information and verifying the user’s trying to access it (Bouse [0003]).
Claim 7: Modified Johnson discloses the method as per claim 1. However, Johnson does not disclose further comprising receiving, at the server, an attestation from the applicant, wherein the attestation indicates that the applicant agrees to terms of service associated with use of the digital token.
In the same field of endeavor of managing a user’s access to digital assets based on certifications Bouse teaches further comprising receiving, at the server, an attestation from the applicant, wherein the attestation indicates that the applicant agrees to terms of service associated with use of the digital token (Paragraph [0165]; Fig. 4, after relaying party receives a transaction request the relying party may submit a verification inquiry to transaction authentication engine. In an instance technical information is also declared (e.g. mutually agreed upon communication and authentication protocols, and allowable contact windows) and stored in a workflow database. APS may then confirm each relationship and the terms stored in the business rules repository).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the system of adding a digital token to the file of the applicant, wherein the digital token is configured to allow access to a digital asset stored in a digital vault as taught by Bouse (Bouse [0266]). With the motivation of helping to provide more security for users from fraud and other potential threats by securing their information and verifying the user’s trying to access it (Bouse [0003]).
Claim 8: Modified Johnson discloses the method as per claim 1. However, Johnson does not disclose further comprising performing an online background check of the applicant.
In the same field of endeavor of managing a user’s access to digital assets based on certifications Bouse teaches further comprising performing an online background check of the applicant (Paragraph [0014]; [0098] configuring the protocol for communication with the identity database may further include configuring the protocol for communication with an identity database provided by a government entity, wherein the government entity administers a vetting process to perform background check of the user before the corresponding identity data of the user is entered into the identity database. Membership may require a thorough application process to check the applicant’s background (e.g. credit history, employment history, education, criminal record, etc.)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the system of adding a digital token to the file of the applicant, wherein the digital token is configured to allow access to a digital asset stored in a digital vault as taught by Bouse (Bouse [0266]). With the motivation of helping to provide more security for users from fraud and other potential threats by securing their information and verifying the user’s trying to access it (Bouse [0003]).
Claim 9: Modified Johnson discloses the method as per claim 8. However, Johnson does not disclose wherein the background check comprises searching for information related to one or more of the applicant's criminal background, credit score, bankruptcy history, professional license history, aliases, education history, or combinations thereof.
In the same field of endeavor of managing a user’s access to digital assets based on certifications Bouse teaches wherein the background check comprises searching for information related to one or more of the applicant's criminal background, credit score, bankruptcy history, professional license history, aliases, education history, or combinations thereof (Paragraph [0014]; [0098] configuring the protocol for communication with the identity database may further include configuring the protocol for communication with an identity database provided by a government entity, wherein the government entity administers a vetting process to perform background check of the user before the corresponding identity data of the user is entered into the identity database. Membership may require a thorough application process to check the applicant’s background (e.g. credit history, employment history, education, criminal record, etc.)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the system of adding a digital token to the file of the applicant, wherein the digital token is configured to allow access to a digital asset stored in a digital vault as 
Claim 10: Modified Johnson discloses the method as per claim 1. However, Johnson does not disclose further comprising notifying the applicant that the applicant has been granted a digital token.
In the same field of endeavor of managing a user’s access to digital assets based on certifications Bouse teaches further comprising notifying the applicant that the applicant has been granted a digital token (Paragraph [0039] the method may further comprise: determining the trustworthiness of the transaction request initially submitted by the user based on the determined access eligibility of the submitted user; and notifying the relaying party of the determined trustworthiness of the transaction request).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the system of adding a digital token to the file of the applicant, wherein the digital token is configured to allow access to a digital asset stored in a digital vault as taught by Bouse (Bouse [0266]). With the motivation of helping to provide more security for users from fraud and other potential threats by securing their information and verifying the user’s trying to access it (Bouse [0003]).
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2018/0330385) in view of Bouse (US 2021/0326426) further in view of NPL Fundaburk (Fundaburk, Al. "Design & Development of an Introductory Information Systems Security Course for Colleges of Business." Association of Pennsylvania University Business and Economics Faculties 2004 Fall Proceedings, State College, PA (2004)).
Claims 2: Modified Johnson discloses the method as per claim 1. However, Johnson does not disclose further comprising providing to the applicant, over a network, a curriculum; and certifying that the curriculum has been sent to the applicant.
In the same field of endeavor of providing a means of providing security for digital assets Fundaburk teaches further comprising providing to the applicant, over a network, a curriculum; and certifying that the curriculum has been sent to the applicant (Sections: Course design and Course development: the baseline in this curriculum design is the study guide for the Certified Information systems security professional common body of knowledge (CBK) domains. This study guide outlines CBK requirements for certification as an information systems security professional. Using the identified undergraduate skills and requirements form the CISSP guide, a course was developed titled information security management).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the system providing to the applicant, over a network, a curriculum; and certifying 
Claim 12: Johnson discloses a system configured to grant to an authenticated fiduciary access to one or more digital assets stored in a digital vault, the method comprising: a server operably connected to a network and configured to process applications for authentication, a memory module configured to store information of an application of a fiduciary and professional licensure information of the fiduciary, wherein the application requests authentication (Paragraph [0005]; [0028-0030]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and data analytics. The Atlas engine provides continuous verification of credential data across unstructured data outputs of certifying organizations. The data to be verified can relate to employees, freelancers or consultants, represented licenses (e.g. for contractors, nurses, insurance brokers, accountants, etc.) and partners or customers). A verification module configured to determine the status of a professional license of the fiduciary (Paragraph [0005]; [0028-0030]; [0031-0033]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and data analytics. The Atlas engine provides continuous verification of credential data across unstructured data outputs of certifying organizations. The data to be verified can relate to employees, freelancers or consultants, represented licenses (e.g. for And wherein the server, verification module, background check module, education module, fiduciary user database, and processor module are communicatively coupled (Paragraph [0005]; [0028-0030]; [0031-0033]; Fig. 4, one embodiment of the present invention provides clients with comprehensive solutions of automating the verifications of records, monitoring those licenses/certification with compliance screenshots; and providing instants alerts and data analytics. The Atlas engine provides continuous verification of credential data across unstructured data outputs of certifying organizations. The data to be verified can relate to employees, freelancers or consultants, represented licenses 
However Johnson does not disclose a background check module configured to perform research into the background of the fiduciary; an education module configured to send a curriculum to the fiduciary applicant, wherein the curriculum is configured to be viewed on a screen; a fiduciary user database configured to store a file of an authenticated fiduciary and a digital token associated with the authenticated fiduciary; and a processor module configured to add the fiduciary to the fiduciary user database and to associate a digital token with the fiduciary when the verification module, the background check module, the education 
In the same field of endeavor of managing a user’s access to digital assets based on certifications Bouse teaches a background check module configured to perform research into the background of the fiduciary (Paragraph [0014]; [0098] configuring the protocol for communication with the identity database may further include configuring the protocol for communication with an identity database provided by a government entity, wherein the government entity administers a vetting process to perform background check of the user before the corresponding identity data of the user is entered into the identity database. Membership may require a thorough application process to check the applicant’s background (e.g. credit history, employment history, education, criminal record, etc.)). A fiduciary user database configured to store a file of an authenticated fiduciary and a digital token associated with the authenticated fiduciary (Paragraph [0028-0030]; [0266]; [0269]; Fig. 2A, in one aspect, some implementations provide a method for generating a token set that associate permissions and privileges with an identity. In response to determining that the foundation token is valid and verifying that the requester is the person identified by the foundation token, associating the first index of privileges and permissions of the first subscriber with the foundation token; and providing to the requester, the foundation token associated with the first index of privileges and permissions of the first subscriber, enabling the first subscriber to access transactional data of  And a processor module configured to add the fiduciary to the fiduciary user database and to associate a digital token with the fiduciary when the verification module, the background check module, the education module, or a combination thereof submit confirmation of authentication to the processor, wherein the digital token is configured to allow the authenticated fiduciary to access one or more digital assets stored in a digital vault (Paragraph [0028-0030]; [0266]; [0269]; Fig. 2A, in one aspect, some implementations provide a method for generating a token set that associate permissions and privileges with an identity. In response to determining that the foundation token is valid and verifying that the requester is the person identified by the foundation token, associating the first index of privileges and permissions of the first subscriber with the foundation token; and providing to the requester, the foundation token associated with the first index of privileges and permissions of the first subscriber, enabling the first subscriber to access transactional data of the requester in accordance with the first index of privileges and permissions. The carrying party of a token may use the granted token to obtain access to, for example, a virtual vault).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the 
In the same field of endeavor of providing a means of providing security for digital assets Fundaburk teaches an education module configured to send a curriculum to the fiduciary applicant, wherein the curriculum is configured to be viewed on a screen (Sections: Course design and Course development: the baseline in this curriculum design is the study guide for the Certified Information systems security professional common body of knowledge (CBK) domains. This study guide outlines CBK requirements for certification as an information systems security professional. Using the identified undergraduate skills and requirements form the CISSP guide, a course was developed titled information security management).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the system providing to the applicant, over a network, a curriculum; and certifying that the curriculum has been sent to the applicant as taught by Fundaburk. With the motivation of helping to provide certification for users for the access and handling of secure digital assets.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2018/0330385) in view of Bouse (US 2021/0326426) further in view of NPL Fundaburk (Fundaburk, Al. "Design & Development of an Introductory Information Systems Security Course for Colleges of Business." Association of Pennsylvania University Business and Economics Faculties 2004 Fall Proceedings, State College, PA (2004)) even further in view of Mercury (US 2019/0087781).
Claim 3: Modified Johnson discloses the method as per claim 2. However, Johnson does not disclose further comprising administering an on-line examination to the applicant, wherein the examination comprises questions related to the curriculum; and certifying that a predetermined percentage of the answers received from the applicant are correct.
In the same field of endeavor of verifying a user’s credentials to secure permissions to access assets Mercury teaches further comprising administering an on-line examination to the applicant, wherein the examination comprises questions related to the curriculum; and certifying that a predetermined percentage of the answers received from the applicant are correct (Paragraph [0118-0121]; Fig. 8, an example process of executing tests or simulations, as well as monitoring and analyzing the results of the tests or simulations. The steps in this process may be performed using various components of a simulation lab and/or other physical testing environment).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license 
Claim 4: Modified Johnson discloses the method as per claim 1. However, Johnson does not disclose wherein the curriculum comprises material related to practices for protecting digital assets.
In the same field of endeavor of providing a means of providing security for digital assets Fundaburk teaches wherein the curriculum comprises material related to practices for protecting digital assets (Sections: Course design and Course development: the baseline in this curriculum design is the study guide for the Certified Information systems security professional common body of knowledge (CBK) domains. This study guide outlines CBK requirements for certification as an information systems security professional. Using the identified undergraduate skills and requirements form the CISSP guide, a course was developed titled information security management).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on 
Claim 5: Modified Johnson discloses the method as per claim 3. However, Johnson does not disclose wherein the curriculum comprises material related to ethics or rules of professional responsibility related to the profession of the applicant.  
In the same field of endeavor of providing a means of providing security for digital assets Fundaburk teaches wherein the curriculum comprises material related to ethics or rules of professional responsibility related to the profession of the applicant (Sections: Course design and Course development: the baseline in this curriculum design is the study guide for the Certified Information systems security professional common body of knowledge (CBK) domains. This study guide outlines CBK requirements for certification as an information systems security professional. Using the identified undergraduate skills and requirements form the CISSP guide, a course was developed titled information security management. The following are identified as essential for practitioners of information security: privacy and ethics).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s license information and determining a level of security access to various assets based on the verified information as disclosed by Johnson (Johnson [0028]) with the 


Therefore, claims 1-12 are rejected under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Volini (US 2019/0364031) Controlled token distribution to protect against malicious data and resource access.
Geller (US 2013/0030989) Electronic credentials verification and management system.
Haddad (US 2017/0223001) Electronic credentials management.
Colson (US 2008/0089759) Verification and authentication systems and methods.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689